Title: [February 1786]
From: Adams, John Quincy
To: 



      Wednesday February 1st. 1786.
      
      
       Slept none last Night. Felt unwell all day. Went in the evening to Mr. White’s but nobody was there: from thence to Mr. Duncan’s where I found Mr. Thaxter, and the young Squire, about as opposite to each other as North and South. Mr. Duncan, talk’d a great deal about paper money times, and the amazing depreciation, of that Currency. Went from thence in to Mr. Osgood’s, where there was all Mr. White’s family. Says Mr. W. we have not seen you, before, this month. I said I had been at his house last week. But that was not this month. This was wit. Spent an hour with Mr. Thaxter at his office. Studied none in the Night.
      
      

      2d.
      
      
       Lecture day. Mr. Adams, Mr. Allen, and Master Parker, dined here. I did not go. In the afternoon Eliza, finally came, and intends to stay here, as long as she remains in Haverhill; I imagine we shall both leave town about the same time. Mr. Thaxter came and spent an hour here in the Evening, which he seldom does, as he is a little too closely engaged in other business. He often reminds me of the lines in the Conquest of Canäan quoted, in page 240, of this volume. They are I think very applicable to him.
      
      
       
        
   
   Presumably Daniel Parker, the Haverhill schoolmaster.


       
       
        
   
   See entry for 28 Dec. 1785 (above).


       
      
      

      3d.
      
      
       Drank tea at old Mrs. Marsh’s. Mr. and Mrs. Shaw have, a very high opinion of this Person; and I believe a just one. She appears to me, to be ting’d with Superstition, but of such as can do no harm in the world, and may be greatly conducive to her own happiness. Was about an hour at Mr. White’s, and afterwards at Mr. Duncan’s; a numerous Company there. Mr. Moores, and Ab: Duncan came and spent the remainder of the Evening here. Felt low spirited but tickled my spleen, by reading Young’s 6th. Satire in the love of Fame.
      
      
       
        
   
   “On Women” (Edward Young, Love of Fame, The Universal Passion, In Seven Characteristic Satires, London, 1728).


       
      
       

      4th.
      
      
       Dined at Mr. Osgood’s in a large Company. 16 persons, at table. Mr. Larieu, a frenchman, and Mr. W. Greenleaf, were the only, that I was not before acquainted with. Mr. Larieu has been very unfortunate in losing almost all his Estate, by the failure of Mr. Fessenden, in this Town. Drank tea at Mr. White’s, where, Eliza pass’d the Day. In the Evening I was conversing my aunt, upon the subject of Courtship, and that of Self love. Mr. Shaw was present when I said I thought, Self, was the ultimate motive of all actions, good, bad, or indifferent. He opposed the idea, and as I persisted in my opinion, he said he thought it a little Strange, that at 19 a youth should make such positive decisions, in opposition, to persons much older, than myself. I believe in answer I shew, too much warmth, as his charge was partly true. I fear I am too tenacious of many of my opinions, and what in itself is nothing, but as to the effect it has on mankind, is all; I still own, that I have not altered them, even after hearing them Reason upon the subject; unless I have really been convinced. It has made persons suppose I was obstinate, and dogmatical, and pedantic, as Mr. Shaw expressed himself, when if my heart deceives me not, I only wish to acquire information, and own my thoughts, without ever having an Idea, to wish other persons might adopt my Sentiments; it is not unpolite to think differently from a person older than yourself, but the unpoliteness lies in combatting his opinions. I wish to be more fully Sensible of this maxim, at times, when it is necessary to put it in practice. Reverence for age, is one of the most important and necessary qualities, a young man can have: and a deference to their sentiments, ought, apparently to be shown, even although, they were absurd and ridiculous. N.B. To think more upon this Subject.
      
      

      5th.
      
      
       A Snowy day.
       Two Sermons from Hebrews XI. 1. Now faith is the Substance of things hoped for, the evidence of things not seen. I should not conceive how one Sermon could be made out of this text, much less two. However, what with faith, and the immortality of the Soul they were made out. That ancient and celebrated Poet Homer, had taken notice of a place, which he called αδης and supposed it to be appointed the receptacle of good souls. Plato a great Philosopher had written a large treatise upon the Subject: and Cicero, says that if the opinion of the Souls immortality, be false, he owns himself happy to be in error. There was a great deal of Erudition shown here; but for my Part, I want neither the Authority of Homer, of Plato, nor of Tully, to be persuaded of a thing, which Nature speaks so plainly. A child was baptized, by the name of Sally Cogswell.
      
      
       
        
   
   That is, Hades.


       
      
      

      6th.
      
      
       Finished the 4th. Book of the Cyropaedia; I shall have no more to do with this author while I remain here, and am heartily glad of it. It is not now, as in the first book. The Conquest of Empires is related, but in the same manner, that the trifles of the hero’s childhood were. Gobryas appears to me to tell his story, just as a crabberly boy complains to his mother, that he has been beat, not like a sovereign, ardent to revenge the death of his Son: there appears moreover in this Romance, a very great degree of improbability. Human Nature must have been very different then from what it is now, if a short speech, could not only restrain soldiers from plundering, but make those of one Nation, tamely give up their prey to their allies.
      
      

      7th.
      
      
       Drank tea, and spent the evening at Mr. Payson’s. His lady, who has had two daughters by a former, takes, as I believe, the shortest possible method to ruin them. She made one of them this evening, mimic, the peculiarities, of several respectable persons in town. The Child, would first examine particularly, to see if the persons she was to ape was not present, and when satisfied they were not, would imitate all their oddities, so as to raise the laughter of the Company, who must all at the same time suppose, that to morrow, they would themselves afford the same diversion to others. And this is an accomplishment! If such a Character in a person already grown up, is always hated and avoided, what ought our sentiments be, of one, who encourages it in a Child, and creates an habit which is as contemptible, as dangerous.
       Leonard White took his leave of us. The Vacation ends to-morrow, and he returns to Cambridge.
       
       Began upon the second book of the Iliad: it is something very extraordinary to me, how the fondness for Antiquity can lead men (and women) of taste and learning to such extravagant partiality for the ancients, as it has in many instances. Madam Dacier, went so far as to say that even the customs and manners of Antiquity, were as much better than those of modern times, as they were different. To be consistent she should have added religion too, for all the rest have their Source in that. I have been reading this day, that Jupiter the greatest of the Gods, revolving in his mind, how he might avenge, an injury of one man to another, by destroying thousands of innocent men, at length determines to send a deceitful dream, and frames, an impudent lye for the messenger to tell. What an idea, of the supreme being! Is it not a denial, of his wisdom, and justice, as well as of his Power? Surely our ideas of a God, are much more perfect at this Time. To say that this owing to no merit of our own, but to our having been favour’d with Revelation, is no argument against us, but on the contrary assigning the cause of our improvement. I shall continue to commit my Ideas on this subject to Paper; according as I have occasion.
      
      
       
        
   
   Sarah White and Mary Henley White (Dean Dudley, History of the Dudley Family, Wakefield, Mass., 1886–1894, p. 798–799).


       
       
        
   
   Anne Lefèvre Dacier, the distinguished Latin and Greek scholar and translator of the Odyssey and Iliad (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.). At this time JQA may have owned copies of the Dacier translation of the Odyssey, 3 vols., Amsterdam, 1717, and the Iliad, 3 vols., Amsterdam, 1712, which have his bookplate (MQA).


       
      
      

      8th.
      
      
       At home all day. Mr. True, was here all the afternoon. There is something extraordinary about this man: he has formerly been in a Melancholy state of mind, and appears even now to retain it, to a certain degree.
       Finished the book of Luke in the afternoon.
      
      

      9th.
      
      
       Miss Nancy, finally left us, this afternoon; and is going to board at Mr. Israël Bartlett’s. Her going away, has given me pleasure, with respect to myself; as she was the Cause of many disagreeable little Circumstances to me. There was a Time, when I was Sensible of being more attached to her, than I should wish to be; to any young Lady, to whom I was not in any way related: but it was of very short duration; indeed her character is such, as acquires a persons affection, much easier than she preserves it. But her natural disposition which is excellent, and the many good Qualities which appear, even through the mist of foibles and errors that surround them, have given me, a friendship for her, and it appears to me, that the present step, must do her essential injury, unless she can immediately assume a fund of Prudence, which, I have never seen her make use of. With one third part of the Vanity she has, she would be exceeding amiable. All her principal faults proceed from that, which has been fostered and fanned ever since she was introduced into company; and she was then too young, not to be tickled, with the Admiration paid her by a number of real and feigned admirers, such as always follow a young Lady of Wit and personal Attractions.
       Spent the Evening at Mr. Dodge’s in Company with Mr. Thaxter, Mr. Bartlett, the two Mr. Osgoods and Major Starke. The Conversation was partly upon literary subjects, and partly upon religion, a topic Mr. D. is not averse to.
      
      

      10th.
      
      
       Thaw’d all day. The winter seems in some measure, to be gone; very little snow remaining on the ground, and the weather much like Spring.
       Finished the Ars Poëtica of Horace, with which his works conclude. Thus I have of late dismissed several books, but shall be obliged, rather to increase my diligence, than otherwise; as Mr. Shaw received this Evening, from Mr. Williams the Professor of Mathematics, and natural History at Cambridge, a Letter informing him that his Lectures begin, the 21st. of next Month; so that I shall be obliged to go, much sooner than I expected. I have a great deal yet to do; but hope to go through it as, I have already done, so much. The Clock has just struck twelve, Consequently a new day begins, I shall therefore close this for the present.
      
      

      11th.
      
      
       Eliza spent the day at Mr. White’s; went down and drank tea there, with Mr. Thaxter, who was here part of the Evening. Mr. Shaw preaches to-morrow at Boxford, and is to be supplied, by a Mr. Howe, who came here this Evening. An extraordinary 
        Character. He adopted a degree of familiarity, as soon as he came into the house, which, did not in any measure prejudice me in his favour. Indeed by the tenor of his Conversation I am led to Suspect his brain is a little crack’d but the singularity of his behaviour may be owing to the manner in which he has been educated and the Company he has kept. It is said that he carried himself through College, by working at wages as a farmer, at different times, so as to pay his bills, and to avoid being known he went by a feign’d name: this shows, a spirit of Ambition, and fondness for Study, which argue a mind above the common.
      
      
       
        
   
   Undoubtedly, Tillotson Howe, a Dartmouth graduate and minister in several northern New England towns. As JQA’s entries for 12 Feb. and 5 March (below) make clear, Howe exemplified dozens of young men trained at Eleazar Wheelock’s nursery for the New Light ministry (Dartmouth College and Associated Schools General Catalogue, 1769–1940, Hanover, N.H., 1940; Eliza Ann Gibson Stickney, Reminiscences of Brownfield: Short Sketches from the History of the Town, East Brownfield, Maine, 1901, p. 55–56).


       
      
      

      12th.
      
      
       Mr. Howe, preached us two Sermons from John III. 3. Jesus answered and said unto him, Verily, verily I say unto thee, Except a man be born again he cannot see the kingdom of God. The text did not please me at first, and the tenets held forth, were pretty much such as I should have expected from this beginning. In the morning he said he would have us suppose, that we all wish’d and desired our own Destruction. In the afternoon we were told, that without grace, we could not believe, and without believing, we could not be saved; and that we could not acquire grace of ourselves; nor if we obtained it, was it owing to merit in us. An Impious System in my opinion. He said that an unregenerate man, supposing even he was admitted into heaven, could not be happy. This was quite a new Idea, to me. He illustrated it by a simile saying, a Swine, could never be happy, was he put into a Palace, elegantly furnish’d. He carried on this elegant simile for ten minutes. Another he made use of was still more ludicrous. A man could no more obtain grace, by works, than he could walk to get himself feet. At another time he said Adam’s original sin, was imputed to all his Posterity. I know added he, this point is much contested, but my business is not to prove it here, and I shall therefore, take it for granted. This is a short way to prove anything, but, although he maintained a doctrine which appeared to me, opposite to common sense, as well as injurious to the supreme being; yet sometimes he would speak for a quarter of an hour at a time, with a great degree of energy and Propriety. Some parts were excellent, but the, whole, was but indifferent at best. Spent the Evening with Mr. Thaxter. Eliza, was unwell in the afternoon.
      
      

      13th.
      
      
       Mr. and Mrs. Allen, came over and dined here. They carried away my Cousin with them. She purposes spending a week at Bradford.
       Finished the second Book of the Iliad, the latter part of which is a tedious enumeration of the Ships, which might I think as well have been omitted. Pope’s Translation of this, is surely an excellent Poem; but the Ideas, are often very different. There is indeed a simplicity in some Passages of Homer, which in a modern language would be ridiculous. At the description of a Sacrifice and an Entertainment Homer says, of the victim, they knock’d out its brains, cut its throat, and thrust a spit through it. How different from this, Pope’s paraphrase is, may be seen in his Iliad II. verse 202 &c. There are few of this Poet’s original Pieces, in which it is not as plain to see imitation, as in the Homer.
      
      
       
        
   
   JQA wrote 202 for 502:


        
   
   Their Pray’rs perform’d, the chiefs the rite pursue,


        
   
   The barley sprinkled, and the victim slew.


        
   
   The limbs they sever from th’inclosing hyde,


        
   
   The thighs, selected to the Gods, divide.


        
   
   On these, in double cauls involv’d with art,


        
   
   The choicest morsels lie from ev’ry part.


        
   
   From the cleft wood the crackling flames aspire,


        
   
   While the fat victims feed the sacred fire.


        
   
   The thighs thus sacrific’d, and entrails drest,


        
   
   Th’assistants part, transfix, and roast the rest.


        
   
   (The Iliad of Homer, transl. Alexander Pope, 4 vols., London, 1759, 1:99; this edition, in JA’s Library at MB, contains JQA’s earliest bookplate, which is inscribed with the date 1781).


       
      
      

      14th.
      
      
       Snow’d all the morning. Young Mr. Willis arrived from Boston, and informed us that a vessel will sail from Boston for London, in the Course of this Week. I wrote all the Evening, and closed a Letter to my Sister. Began the third book of the Iliad, and the Acts in the Testament.
      
      
       
        
   
   Letter not found.


       
      
       

      15th.
      
      
       The weather, very mild; it thaw’d all day. Spent the Evening at Dr. Saltonstall’s; the first time I have been at his house, since I came to Town. The Doctor is a very Sensible man and an able Physician; but has a very disagreeable voice; a person accustomed to it, may not take notice of it, but at first it is almost intolerable. Finished my Latin Studies with the Andrian of Terence. The Play is interesting, and many of the Sentiments are fine; but the unravelling of the Plot, is not very probable; indeed I might say it fails highly against the probability: not only in the Circumstance of the discovery itself which poets have often taken, and as it may well happen, is justifiable: but would a man, whose daughter had been shipwreckd sat silent without seeking for her. And why did not Phania, after being saved from a wreck at Andros, write to his brother, an account, of his Situation or if he could not write, inform him some other way, for Andros was not at a great distance from Athens, and probably there were often opportunities of sending from one place to another. Many other Circumstances, increase this improbability; but the Critic can never find Perfection, and the person that is willing to be pleased with what he reads, is happier than he who is always looking for faults.
      
      
       
        
   
   Terence’s Andria: JQA probably used the Brindley edition of Terence’s Comoediae Sex, London, 1744, p. 1–42 (at MQA), which he had purchased the previous April in Paris.


       
      
      

      16th.
      
      
       Mr. Thaxter and Miss Nancy dined here. The latter appeared very different from when she lived here. She seem’d to feel under restraint, and obliged to behave with propriety, I cannot see, how persons think that provided they behave well in Company, it is of no Consequence, how they behave at home. I believe I never knew a young Lady, of whom I thought so differently at different times; and as my present disposition of mind is not much in her favour, I will say nothing.
      
      

      17th.
      
      
       Began the 4th. Book of the Iliad. Here again the despicable beings, the Heathens made of their Gods appears very plainly. In a Counsel of the Gods, Jupiter begins with a bitter sarcasm, on purpose, as the Poet says, to raise the spleen of his wife. She raves like a fury, and then to appease her, he gives her the permission to destroy his favourite City, which of all others, had been the most pious to him. But he grants the favour, only upon condition that if he should take it into his head to destroy one of her beloved Cities, she should have no objection, and to this she readily assents. Enthusiasts in favour of the Ancients perhaps will say, that Religion is to be excepted, from what they admire them for and do not all relations from man to man, all our duties towards one another, and all the customs of Nations, flow from, Religion. And though it may be confessed that mankind in General, do not behave agreeable to the admirable Precepts, contained in the Christian System, yet they universally approve of them, and there are numbers of People who really follow them. A Man at this day, will not glory in avenging a trifling injury, by the slaughter of thousands. Nine men, in ten would heartily execrate the Idea. But the Reason, why such Complaints of the world’s growing worse, have been made in all ages, I take to be this. Few men live long in the world without having suffered from baseness, and wickedness in others. They immediately lay to the whole race, those evil qualities they perceive in Individuals; but as they have received no personal injury from men that lived before them they form no antipathy against the race. They are prejudiced when they form the Comparison, and cannot therefore judge impartially.
       Mr. Evans came to stay till Monday, and will preach for Mr. Shaw on Sunday.
       Went down in the Evening to Mr. White’s. There was a large Company of young ladies, and gentlemen there; for which Reason I stay’d but a little while there.
      
      

      18th.
      
      
       All day within; the weather uncommonly mild. Mr. Thaxter spent the Evening and supped here. Began the 2d. volume of the Essay upon the human Understanding. There are many things, somewhat abstruse, in this book, and I have not at present time to read them with sufficient attention, but there is one thing, which I never heard of, and which surprized me. He seems to adopt the opinion of the transmigration of souls; and in a very long note, where he defends himself, against the bishop of Worcester, he rather enlarges upon it. All this is upon the subject of identity, which takes up a considerable part of the book.
      
      

      19th.
      
      
       Mr. Evans preach’d in the forenoon from Luke XV. 18. 19. I will arise and go to my father, and will say unto him, Father, I have sinned against heaven and before thee. And am no more worthy to be called thy Son: make me as one of thy hired Servants. In the afternoon the two ensuing verses. And he arose, and came to his father: but when he was yet a great way off, his father saw him, and had compassion, and ran, and fell on his neck, and kissed him. And the son said unto him, Father I have sinned against heaven, and in thy sight, and am no more worthy to be called thy Son. There is not perhaps in the whole Bible, a subject upon which a clergyman, can employ his talents more usefully. This Story naturally leads to the encouragement of all the virtues that adorn human Nature, and shows, in a striking light the terrible consequences of Vice. Mr. Evans had two good Sermons upon it; there was an apparent imitation of Yorick’s, but I did not like them the less for that. He did not take certain heads to his discourse, as is a general custom among our Clergymen; but I think like Mr. Osgood, who said he did not see what good a parcel of heads without any bodies, could do. The discourses were moral, and practical; and I prefer hearing none at all, to hearing those of any other kind. Mr. Redington, and Judge Blodget were here in the Evening.
      
      
       
        
   
   Laurence Sterne, Sermons of Mr. Yorick.


       
      
      

      20th.
      
      
       Snow’d almost all day. In the evening I went over to Bradford, with my brother. Eliza, thought to be sure somebody was sick, that we came in such weather; stay’d a couple of hours: as I return’d I stopp’d in half an hour at Mr. White’s.
      
      

      21st.
      
      
       The weather cleared up in the Night; somewhat cold, and very windy. Mr. Evans set off in the afternoon for Portsmouth.
       Finished the 4th. and began the 5th. Book of the Iliad. The 200 last lines in the 4th. are much more difficult than any thing I have met with in Greek as yet.
      
      

      22d.
      
      
       Mr. and Mrs. Allen, and Eliza, stopp’d here on their way to Kittery, at about half after 8. I was not up. I cannot study in the morning, because there is always so much stirring; but when every body else in the house is in bed, I have nothing to interrupt me, so that I seldom retire before 1 in the morning, and rise, between 8 and 9. I have endeavoured to sleep less but have not been able.
       The weather mild all day. Looks something like rain; which would make very bad travelling, and the Town less lively: Finished the second Volume of the Essay upon the human Understanding. There is much said in the latter end of the Book, concerning the real essence of things. He may be right in his conjectures, but I know not how far upon those Principles, Pyrrhonism, might be carried; and perhaps, it is not a question of great Consequence, whether we know the real essence of things or not.
      
      
       
        
   
   The philosophical doctrine which claims the impossibility of attaining certainty of knowledge, first taught by Pyrrho of Elis, ca. 300 B.C. (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      23d.
      
      
       Mr. Shaw went to the funeral of Mr. Wingate, formerly a Minister at Boxford. A Mr. and Mrs. Swift from Andover dined here. Mr. True, came home with Mr. Shaw, and will lodge here tonight. Read Guthrie’s Grammar in the Evening. This is to me, at present a more entertaining study, than Locke; and does not require so close application.
      
      

      24th.
      
      
       Another Snow storm; almost all day. Closed the Acts, in the Testament, and began the Romans. In the last Chapter of Acts, there is a Story, which, shows how far ignorance and prejudice, mislead the judgment of men. A Viper sticks upon St. Paul’s hand, and the People, immediately suppose him to be a murderer, but as soon as they find he receives no hurt from it, they conclude he is a God. Eventus Stultorum magister, says Livy, but if all those who judge of most things from the Event, are to be comprehended under that denomination, who would escape the charge of folly. But I think it the duty of Every one, to endeavour to be, as little as possible influenced by Events. As men, and their Actions, are really, either good or bad in themselves, and not according to their success; it is unjust to judge them upon any other Principles.
      
      
       
        
   
   “Nec eventus mode hoc docet, (stultorum iste magister est),” Livy, The History of Rome, Bk. 22, chap. 39 [line 10] (Titus Livius Historiarum Libri qui Supersunt Omnes, 3 vols., Leipzig, 1769, 1:742, at MQA with JQA’s bookplate and inscription): “nor does the event only, that instructor of fools, demonstrate it” (Titus Livius, The History of Rome, transl. D. Spillan and Cyrus Edmonds, 4 vols., N.Y., 1892, 2:809).


       
      
      

      25th.
      
      
       Very pleasant, all day. A curious Event happened, at the last Assembly: a misfortune befel one of the Ladies; and a few days after, an scandalous Advertisement, was fastened upon a sign post. I have as yet heard no more, but I much suspect it will be attended in the End with some disagreeable Circumstances. Some persons can be taught prudence and Caution only by bitter experience. We expected Mr. Allen, with the Ladies back this Night, but yesterdays storm, probably prevented them. Mr. Thaxter was here, about an hour in the Evening.
      
      

      26th.
      
      
       We had this day two very good Sermons, from II. Kings XXII. 20th. Behold therefore I will gather thee unto thy fathers, and thou shalt be gathered into thy grave in peace, and thine eyes shall not see all the evil which I will bring upon this place and from Romans XII. 15. Rejoice, with them that do rejoyce, and weep with them that weep. The former, was an occasional discourse; the other was practical, and properly inculcated the virtue of participating, in the happiness and the griefs of others.
       Spent the Evening with Mr. Thaxter. He has been unwell all day.
      
      

      27th.
      
      
       Finished the 5th book of the Iliad; containing, the gallant actions of Diomedes, who drives all before him; wounds two Gods, and pursues a third very closely. This part of the story is very interesting. Went in the evening, down to Mr. White’s. Peggy, and Nancy Hazen, went to Salem this afternoon; to attend the Assembly there to-morrow, and return again on Wednesday.
       Went in to Mr. Bartlett’s, a few minutes. Found Eliza return’d when I came home. I Was much chagrined, at something I perceiv’d.
      
      

      28th.
      
      
       Company to dine. Assembly Night. Went, with Eliza, but did not dance. There were 27 Ladies present, and about 20 Gentlemen. There were a number of strangers among the Gentlemen; I might make a number of sarcastic reflections, upon the manner of dancing, and appearance of several persons there; but I do not think it is a matter of sufficient importance to induce one, to laugh, at a person who cannot show the elegance of a dancing master; and if it is; as I did not dance myself, it would be unfair to laugh at those, who had they had the opportunity might have laugh’d equally at me. It is base to ridicule a person for any failing that is owing to no mental vice or foible.
       There was one Lady present (Mrs. Payson) for whom I was anxious all the Evening: I feared she would; while she was throwing herself about, be taken with a different kind of throes. It is exceedingly imprudent for a Lady in that Situation to frequent such places. We returned home, at a little after 1. in the morning. I drank a dish of Coffee which kept me awake almost all Night. In the Evening I had some conversation with Mr. Larieu, and I was told, the Ladies, laugh’d at us, for the contrast, that we appeared to make. He is exceeding thin. This is an advantage in dancing. He did not miss once; and except, about an hour of interval, he was up, all the while I was there. I ask’d him, if he was not fatigued and warm; he said j’ai un peu chaud, et je suis un peu fatigué, mais il n’y a pas une goutte de sueur dans mon corps.
      
     